Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 272 Filed: 05/31/19 Page: 1 of 2 PAGEID #: 23719



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO


     OHIO A. PHILIP RANDOLPH INSTITUTE,                   Case No. 1:18-cv-357
     et al.
                                                          Judge Timothy S. Black
     Plaintiffs,                                          Judge Karen Nelson Moore
                                                          Judge Michael H. Watson
     v.                                                   Magistrate Judge Karen L. Litkovitz

     LARRY HOUSEHOLDER, Speaker of the
     Ohio House of Representatives, et al.

     Defendants.


                          NOTICE OF WITHDRAWAL OF CO-COUNSEL
                         PURSUANT TO S.D. OHIO LOCAL RULE 83.4(d).

            TO THE CLERK OF THE COURT, AND ALL PARTIES AND THEIR

    ATTORNEYS OF RECORD:

            PLEASE TAKE NOTICE that effective May 31, 2019, the following attorney has

    withdrawn as counsel for Plaintiffs in the above-entitled action:

            Jacob Canter (Bar No. 324330)
            Covington & Burling, LLP
            850 Tenth Street, NW
            Washington, DC 20001
            Tel: (202) 662-6000
            Member of the Bar of California. District of Columbia bar application pending;
            supervised by principals of the Firm.

    Plaintiffs will continue to be represented by the American Civil Liberties Union Foundation, the

    American Civil Liberties Union of Ohio Foundation, and Covington & Burling, LLP. Therefore,

    please remove Jacob Canter from your service list for this action.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 272 Filed: 05/31/19 Page: 2 of 2 PAGEID #: 23720



    May 31, 2019                                 Respectfully submitted,

                                                 /s/ Jacob Canter, withdrawing attorney

                                                 /s/ Freda J. Levenson, trial attorney

     T. Alora Thomas-Lundborg                    Freda J. Levenson (0045916)
     Theresa J. Lee                              Elizabeth Bonham (0093733)
     Emily Rong Zhang                            American Civil Liberties Union of Ohio Fdtn.
     Dale E. Ho                                  4506 Chester Avenue
     American Civil Liberties Union Foundation   Cleveland, OH 44103
     125 Broad Street, 18th Floor                Tel.: (216) 472-2220
     New York, NY 10004                          Facsimile: (216) 472-2210
     Tel.: (212) 549-2500                        flevenson@acluohio.org
     athomas@aclu.org                            ebonham@acluohio.org
     tlee@aclu.org
     erzhang@aclu.org                            David Carey (0088787)
     dho@aclu.org                                American Civil Liberties Union of Ohio Fdtn.
                                                 1108 City Park Avenue
     Robert Fram                                 Columbus, OH 43206
     Nitin Subhedar                              Tel.: (614) 586-1972
     Jeremy Goldstein                            dcarey@acluohio.org
     Covington & Burling LLP
     415 Mission Street, Suite 5400              Michael Baker
     San Francisco, CA 94105                     Perrin Cooke
     Tel.: (415) 591-6000                        Peter J. Rechter
     rfram@cov.com                               Robert S. Day
     nsubhedar@cov.com                           Jacob Canter
     jgoldstein@cov.com                          Isaac Wood
                                                 Covington & Burling LLP
                                                 850 Tenth Street, NW
                                                 Washington, DC 20001
                                                 Tel.: (202) 662-6000
                                                 mbaker@cov.com
                                                 pcooke@cov.com
                                                 prechter@cov.com
                                                 rday@cov.com
                                                 jcanter@cov.com
                                                 iwood@cov.com
